APPARATUS AND METHOD FOR JOINING MOLECULARLY ORIENTED PIPE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed April 4, 2022, is acknowledged.  Claims 1 and 4-5 were amended.  Claims 2-3 and 6-12 were canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 11, after “mating socket end” insert – of the second longitudinal section of molecularly oriented pipe–.
In claim 1, line 16, after “mating socket end” insert – of the second longitudinal section of molecularly oriented pipe–.
In claim 1, lines 16-17, after “mating socket end” insert – of the second longitudinal section of molecularly oriented pipe–.
In claim 1, line 17, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 1, line 17, before “molecularly” insert –second longitudinal section of –.
In claim 1, line 19, after “mating socket end” insert – of the second longitudinal section of molecularly oriented pipe–.
In claim 1, line 19, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 1, line 20, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 1, line 21, after “cooling the mating socket end” insert – of the second longitudinal section of molecularly oriented pipe–.
In claim 1, line 21, after “whereby the mating socket end” insert – of the second longitudinal section of molecularly oriented pipe–.
In claim 1, line 23, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 4, line 2, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 4, line 2, after “mating socket end” insert – of the second longitudinal section of molecularly oriented pipe–.
In claim 4, line 4, after “spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 5, line 2, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 5, line 3, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
In claim 5, line 4, after “plain spigot end” insert – of the first longitudinal section of molecularly oriented pipe–.
Cancel claims 14-21.
Authorization for this examiner’s amendment was given in an interview with Charles D. Gunter, Jr. on May 16, 2022.

Claim Objections
The objection to claim 1 is withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1, 4-5, and 13 are withdrawn because the claims have been amended to correct indefinite subject matter.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1, 4-5, and 13 as being unpatentable over Stewing (US 3,920,268) and additional references are withdrawn because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method for joining a first longitudinal section of non-corrugated molecularly oriented pipe to a second longitudinal section of non-corrugated molecularly oriented pipe to form a restrained joint as claimed, and particularly comprising the combination of providing the first and second sections with a plain spigot end and a mating socket end as described, heating the mating socket end to about 80°C to induce a rubbery state such that the mating socket end conforms tightly to the plain spigot end without deforming the latter, and cooling the mating socket end to about 55°C to induce thermal contraction of the mating socket end and to produce about a 0.5% interference fit as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745